El Juez Asociado Señor Wole
emitió la opinión del tribunal.
La Corte de Distrito de San Juan libró primeramente una orden de entredicho y luego un injunction preliminar contra el Jurado del Hipódromo Quintana y la Comisión Hípica Insular para que se abstuvieran de cobrar cierta multa im-puéstale al demandante y de impedirle que inscribiera sus ejemplares en las carreras que pudieran celebrarse en los *311hipódromos de Puerto Pico. La Comisión Hípica Insular apeló de dichas resoluciones y durante la vista del recurso salió a relucir que la apelación del caso será próximamente oída por este Tribunal.
La peticionaria, sin embargo, originalmente creyó, y aún cree, que las cuestiones aquí planteadas eran imperativas y que debían ser resueltas inmediatamente. La solicitud fué presentada el 30 de julio de 1937, y como ése era práctica-mente el final del término de sesiones anterior a las vacacio-nes de verano, el caso no pudo ser resuelto convenientemente. Estamos plenamente convencidos en los momentos actuales de que dado el estado de la apelación principal, este Tribunal no debe adelantar la decisión considerando el presente recurso de certiorari.
En general, y el peticionario no nos ha convencido de que su caso cae fuera de la regla, el recurso de apelación debe pre-ferirse y esto es especialmente cierto tratándose de un injunction preliminar, del cual puede apelarse inmediata-mente.

La petición de certiorari debe ser declarada sin lugar.

El Juez Asociado Señor Córdova Dávila no intervino.